Citation Nr: 1227229	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  05-30 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased initial rating for service-connected peripheral neuropathy of the right (major) upper extremity, evaluated as 10 percent disabling, prior to November 3, 2009, and as 30 percent disabling from November 3, 2009. 

2.  Entitlement to an increased initial rating for service-connected peripheral neuropathy of the left (minor) upper extremity, evaluated as 10 percent disabling, prior to November 3, 2009, and as 20 percent disabling from November 3, 2009. 

3.  Entitlement to an increased rating for service-connected peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling, prior to November 3, 2009, and as 20 percent disabling thereafter. 

4.  Entitlement to an increased rating for service-connected peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling, prior to November 3, 2009, and as 20 percent disabling thereafter.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision prepared by the Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In the October 2004 rating decision, service connection was granted for right upper extremity and left upper extremity neuropathy, and each of those disabilities was evaluated as 10 percent disabling.  The October 2004 rating decision also continued 10 percent evaluations already in effect for peripheral neuropathy of the lower extremities.  The evaluations for the left upper extremity, right lower extremity and left lower extremity were later increased, from 10 percent to 20 percent, effective from November 3, 2009, in a January 2010 rating decision.  The evaluation assigned to the right upper extremity was increased to 30 percent, also effective November 3, 2009.  The Board Remanded the claims in January 2008 and in July 2011.  

Records obtained following the July 2011 Remand reflect that the Veteran has been awarded disability benefits by the Social Security Administration (SSA).  The Veteran's claims for increased evaluations for his service-connected disabilities, together with the SSA records and evidence of unemployability, raise the issue of individual unemployability due to service-connected disabilities.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009). 

The claims for an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the right (major) upper extremity, prior to November 3, 2009, and as 30 percent disabling from November 3, 2009, and for an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the left (minor) upper extremity, prior to November 3, 2009, and a rating in excess of 20 percent disabling from November 3, 2009, and the claim for TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  The side effects of the Veteran's medications for pain of the lower extremities warrants a finding that left lower extremity and right lower extremity pain due to neuropathy, considered together with primarily sensory impairment of each lower extremity, were moderately disabling and warrant a 20 percent evaluation throughout the pendency of the claim.  

2.  The Veteran's muscle strength remains 4/5 or better in each muscle group of the lower extremities, and pain remains the primary limitation to the Veteran's ability to stand and walk; the lower extremity symptoms, including with consideration of pain, do not approximate severe incomplete paralysis.  



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for service-connected peripheral neuropathy of the right lower extremity, but no higher evaluation, are met prior to November 3, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.21, 4.123, 4.124, 4.124a, DC 8516 (2011).
2.  The criteria for a 20 percent evaluation for service-connected peripheral neuropathy of the left lower extremity, but no higher evaluation, are met prior to November 3, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.123, 4.124, 4.124a, DC 8516 (2011).

3.  The criteria for an evaluation in excess of 20 percent for service-connected peripheral neuropathy of the right lower extremity are not met from November 3, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, DC 8516 (2011).

4.  The criteria for an evaluation in excess of 20 percent for service-connected peripheral neuropathy of the left lower extremity are not met or from November 3, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, DC 8516 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merit of this claims decided herein, the Board will examine whether VA has met its duties to notify and assist the Veteran.

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran was granted service connection for peripheral neuropathy of the lower extremities in March 2003.  In May 2004, he sought an increased evaluation for those disabilities.  In June 2004, the RO issued a letter which advised the Veteran of the criteria for an increased evaluation.  The Veteran was later advised of the criteria for assigning disability ratings and effective dates, in a letter issued in March 2008.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

If any notice deficiency is present in this case, the Board finds that any prejudice due to an error in notice has been overcome in this case, because communications submitted by the claimant over the course of this appeal demonstrate that the claimant has actual knowledge of the evidence required to substantiate the increased evaluation claims at issue.  Based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what is needed to prevail on his claim.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009). 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Duty to assist

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, service treatment records were already associated with the claims file.  The Veteran was afforded VA examinations.  VA clinical records were obtained.  In addition, records were obtained from SSA.  The Veteran denies that he received any non-VA clinical treatment, except as required for SSA benefits.  

The Veteran has had the opportunity to present evidence and argument in support of the claims during the lengthy pendency of these claims, which has twice been Remanded by the Board.  Nothing reflects he has indicated the existence of any relevant evidence that has not been obtained or requested.  

A claimant is entitled to substantial compliance with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (indicating that substantial compliance is the applicable standard for review of Board remands); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  The development directed in the 2008 Remand, with the exception of matters addressed in the Remand portion of this decision, was conducted, and SSA records were obtained, in compliance with the 2011 Remand.  

The Board concludes that VA has satisfied its duty to assist the Veteran in obtaining evidence pertinent to the claims decided below.  No useful purpose would be served in remanding these matters for yet more development.  

Claims for increased evaluations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board notes that this appeal addresses some ratings that have been in effect and some ratings that follow initial grants of service connection.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  Where a disability evaluation is already in effect, a claimant for an increased rating may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Evaluation of lower extremities

Under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8521, which provides criteria for evaluating disability of the external popliteal (common peroneal) nerve, mild, incomplete paralysis of this nerve warrants a 10 percent rating; moderate, incomplete paralysis warrants a 20 percent rating; and, severe, incomplete paralysis warrants a 30 percent rating.  Complete paralysis, manifested by foot drop and slight droop of the first phalanges of all toes, inability to dorsiflex the foot, inability to extend (dorsiflex) the proximal phalanges of toes, and with loss of abduction of foot, adduction weakened and anesthesia over entire dorsum of foot and toes, warrants a 40 percent disability rating.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

DCs 8520 to 8530 include criteria for evaluation of all nerves of the lower extremities, including the sciatic nerve (8520), external popliteal nerve/common peroneal (8522), the anterior tibial nerve/deep peroneal (DC 8523), (the internal popliteal nerve/tibial (DC 8524), and the external cutaneous nerve (DC 8529).  

1.  Evaluation of lower extremities prior to November 3, 2009

On VA examination conducted in July 2004, the Veteran reported an episode of swelling of all the joints in the body in the prior year, but that had resolved.  The Veteran was evaluated to determine whether he had Sjogren's syndrome, since his ANA was positive, but this disorder was ruled out.  The Veteran reported that the gabapentine (Neurontin) was reducing his pain, but he did not like to take it before he went to work because of the drowsiness.   

In November 2004, the Veteran responded that the 10 percent evaluation did not take into account his pain.  He stated that the pain was so intense that he was having difficulty working, despite medications.  In April 2005, the Veteran stated that he now required use of amitriptyline (Elavil) and Sertraline (Zoloft) in combination for pain.  These medications caused so much drowsiness that he was no longer allowed to drive a forklift at work.  He reported that his employer had transferred him to a job that required him to stand, and he was unable to do this work.  

A May 2005 VA opinion notes that the Veteran's peripheral neuropathy is related to his diabetic neuropathy, and specifically states that there has been no testing of the strength or reflexes in the extremities.  The examiner concluded that the Veteran's complaints of a "freezing" feeling in the toes and was likely related to peripheral neuropathy.  

SSA examiners concluded that the Veteran was able to stand no more than 2 hours in an 8-hour workday.  The Veteran was granted disability benefits by SSA in February 2006, effective in 2005.

Outpatient treatment notes dated in 2006, 2007, and 2008 reflect ongoing complaints of pain.  He reported that he had fallen.  The Veteran began using a cane to assist him with keeping his balance while walking.  Inspection of the feet during examinations related to diabetes disclosed no abnormalities.  

In October 2009, the Veteran reported that his pain increased when the weather was cold.  He stated that the pain was so bad he "could barely stand it."  He reported that he had less pain during the three months he was in Arizona.   

The Veteran had diminished sensation in both lower extremities and complaints of pain.  However, he had relatively full functioning of the muscles and joints in the legs and feet, primarily limited by pain, as evidenced by the Veteran' ability to shop, exercise, do chores and drive.  In light of the retained function of the extremities, the Board finds that the muscle impairment due to the peripheral neuropathy is not consistent with more than mild incomplete paralysis of both lower extremities.  

However, the Veteran's complaints of pain required use of stronger pain medications that could cause drowsiness.  The record makes it clear that the potential side effect of medications resulted in changes at his job that ultimately led to the Veteran's determination that he should stop working and SSA's determination that he was entitled to disability benefits.  Hence, the assignment of a 20 percent rating for each lower extremity, with consideration of pain and side effects of medications for pain, is warranted.  

No rating in excess of 20 percent is warranted during this period, as the Veteran remained able to ambulate independently with use of a cane, continued to drive, and performed activities of daily living.  During this period, lower extremity reflexes were intact, no drooping of the toes or foot drop was observed, and there was no muscle atrophy.  The Veteran's lower extremity peripheral neuropathy, even with consideration of pain and side effects of medications, does not meet or approximate severe incomplete paralysis in either lower extremity.

The evidence warrants an increased evaluation from 10 percent to 20 percent, but no higher, for the lower extremity disabilities.  As the preponderance of the credible evidence and opinion is against an evaluation in excess of 20 percent prior to November 3, 2009, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable to warrant an increased evaluation above 20 percent.  The claims for increased ratings for service-connected peripheral neuropathy of the right lower extremity, and for the left lower extremity, may be granted to the extent that a 20 percent evaluation, but no higher evaluation, may be granted.

2.  Evaluation of lower extremities from November 3, 2009

From November 3, 2009, the Veteran's lower extremity neuropathy is evaluated as 20 percent disabling.  The Veteran would be entitled to a higher rating if the evidence shows that he had severe nerve impairment, or pain and disability approximating severe incomplete paralysis, or complete paralysis.  

On VA examination conducted November 3, 2009, left and right leg (knee and ankle) deep tendon reflexes were normal (2+).  Nerve conduction examination confirmed a disorder of motor and sensory systems, consistent with peripheral neuropathy.  There was no muscle atrophy in either lower extremity.  There was decreased sensation to pinprick and light touch in a stocking distribution.  Vibratory sense and position sense were normal.  The examiner stated that the Veteran would not be able to perform employment which required the Veteran to stand on his feet for longer periods of time, but he could perform sedentary or low-impact jobs.  

December 2010 VA outpatient treatment notes reflect that the Veteran was taking Lyrica 150 mg three times daily for pain due to neuropathy.  The Veteran expressed that the dosage of Lyrica was not very effective to control his pain.  He was told that the dosage could not be increased.  

The report of September 2011 VA examination discloses that the Veteran reported mild constant pain, and moderate intermittent pain in the lower extremities bilaterally.  He reported a burning sensation in the feet and reported that he was only able to walk short distances because of pain in feet.  He had problems with stumbling and needed to use a cane for stability.  He was able to drive.  

Objective examination disclosed that the Veteran had normal strength, described as 5/5, for knee extension, right and left ankle flexion and dorsiflexion.  There was no muscle atrophy in either lower extremity.  Reflexes were normal (2+) at each knee and each ankle.  Sensation was decreased for light touch.  The examiner found no paralysis of the right or left sciatic nerve, no paralysis of the musculocutaneous nerve, anterior tibial nerve, posterior tibial nerve, anterior crural (femoral) nerve and other nerves of the lower extremity, with incomplete mild paralysis of the right and left external popliteal.  In September 2011, sensation in the right foot and in the left foot was normal, as tested by a 10gm filament, and pulses in both lower extremities were normal.  The Veteran used a cane for stability when walking.  The Veteran was unable to walk even short distances without his cane, was unable to lift or carry heavy objects, and was unable to perform jobs requiring prolonged standing or heavy lifting, the examiner concluded.

The examiner specified that the Veteran had mild incomplete paralysis.  Even though the Veteran manifested some increased symptoms in 2011 as compared to examination in 2009, the Veteran did not manifest symptoms at any examination after November 2009 which could be described as consistent with moderate incomplete paralysis.  If the Veteran had moderate incomplete paralysis, those manifestations, together with pain, might approximate the criteria for a 40 percent evaluation, which is merited when there is severe incomplete paralysis, but the current symptoms of paralysis shown at the most recent examination remain mild, though the Veteran has increased impairment beyond that encompassed in the criteria for mild incomplete paralysis because of pain.  

As the preponderance of the credible evidence and opinion is against evaluations in excess of 20 percent at any time during the pendency of the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The claims for increased ratings for service-connected peripheral neuropathy of the right lower extremity, and for the left lower extremity, evaluated as 20 percent disabling, from November 3, 2009, must be denied.

Extraschedular evaluation

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is required.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the established criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. 

The record reflects that, prior to November 3, 2009, the Veteran's service-connected lower extremity disabilities were manifested by pain and sensory changes, and were manifested by some mild incomplete paralysis both before and after that date, but were not manifested by any symptoms of motor disability not encompassed within the description of mild incomplete paralysis.  The rating schedule provides for a higher rating for sensory impairments.  As described above, the Board has considered pain and medication side effects, which are not encompassed within the description of mild incomplete paralysis, but are encompassed within sensory impairment warranting consideration in assignment of a rating, to find that a 20 percent evaluation is warranted prior to November 3, 2009.  These symptoms are adequately considered by the rating schedule, through evaluation of mild incomplete paralysis with pain and medication side effects as 20 percent disabling for each lower extremity.  Because comparison between the level of severity and symptomatology of the service-connected disabilities and the established criteria found in the rating schedule establish that the disability pictures are adequately contemplated by the rating schedule, consideration of an extraschedular evaluation is not required.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet. App. at 115. 

The Board notes that the Veteran's peripheral neuropathy of the lower extremities, together with his other service-connected disabilities, presented marked interference with employment.  The claim for TDIU is addressed in the Remand, below, and the Board need not consider whether the disabilities at issue warrant TDIU on a schedular or extraschedular basis.  


ORDER

A rating increased from 10 percent to 20 percent for service-connected peripheral neuropathy of the right lower extremity, prior to November 3, 2009, is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only. 

A rating increased from 10 percent to 20 percent for service-connected peripheral neuropathy of the left lower extremity, prior to November 3, 2009, is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only. 

The appeal for an increased rating for service-connected peripheral neuropathy of the right lower extremity, evaluated as 20 percent disabling from November 3, 2009, is denied.

The appeal for an increased rating for service-connected peripheral neuropathy of the left lower extremity, evaluated as 20 percent disabling from November 3, 2009, is denied.
REMAND

The examinations of the Veteran's upper extremities provided prior to and at the time of the November 3, 2009, VA examination do not describe whether or not the Veteran was able to perform fine motor activities with his upper extremities.  The report of July 2004 VA examination noted that deep tendon reflexes were elicited "easily," and noted that the Veteran described shooting pain from his fingers and decreased grip strength as well as decreased wrist strength.  However, objective evaluation simply stated that range of motion of the upper extremity was full.  

VA outpatient treatment records dated from 2005 to 2009 provide little discussion of symptoms of neuropathy of the upper extremities.  SSA examiners concluded that the Veteran was able to stand no more than 2 hours in an 8-hour workday, but the SSA reports provide little description of the Veteran's upper extremity impairments.  

In October 2009, the Veteran reported that his pain increased when the weather was cold, but he did not report that he had any specific limitation of the upper extremities.  The report of VA examination conducted November 3, 2009, described no motor impairment of any muscle group of the upper extremities was found.  

However, on VA examination conducted in September 2011, the Veteran was unable to do "fine" work with his hands, but was able to write and use the computer.  The examiner did not indicate when this symptom of upper extremity impairment has its onset.  The Board is unable to complete appellate review of the assigned initial ratings without additional information.  

As noted above, the Board finds that the record has raised an inferred claim for a TDIU rating.  Rice v. Shinseki, supra. The Veteran has essentially contended that due to his service-connected neuropathy, he was unable to maintain his job and unable to find new employment.  This matter must be remanded to the RO for further development. 

Accordingly, the case is REMANDED for the following action: 

1.  Notify the Veteran of VA's duties to him with regard to the claim for TDIU.  The letter should also notify the Veteran that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.

2.  Copies of updated VA treatment records pertaining to the Veteran's service-connected disabilities should be obtained and added to the claims folder or electronic record. 

3.  Afford the Veteran an opportunity to identify the severity of his upper extremity disabilities during the pendency of this appeal.  Advise him that he should identify any provider who evaluated his arms during the period from 2004 to the present or facility at which treatment or diagnostic examination of the arms was rendered.  Advise him the employment clinical records or evaluations, statements of individuals who observed his upper extremity symptoms, and the like, would assist him to substantiate the claim regarding the severity of the upper extremity impairment.

Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

4.  Afford the Veteran an opportunity to submit evidence regarding the claim for TDIU, including evidence that his service-connected disabilities prevented him from doing work consistent with his experience and education.  The Veteran should be given the opportunity to submit or authorize VA to obtain a copy of his SSA earnings record for the relevant period, or alternative evidence of income and earnings, or other records which establish the Veteran's contention that his service-connected disabilities were the reason he was unable to obtain and retain gainful employment.  

5.  Afford the Veteran neurologic examination as necessary to determine the severity of his upper extremity neuropathy during the course of this appeal.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies should be conducted.  All pertinent pathology should be noted in the examination report.  After all relevant evidence in the claims file is reviewed, the VA examiner should address the following: 

(a).  Describe the current severity of the Veteran's upper extremity impairment due to peripheral neuropathy.  Describe the symptoms in the left arm and in the right arm separately.  
(b).  To the extent possible, identify the onset (month and year or year) of the Veteran's impairment of fine motor control, decreased grip strength, decreased wrist strength, or any other symptom of impairment of either upper extremity resulting from peripheral neuropathy.  Describe impairment due to pain, and explain whether there is evidence that the Veteran's pain has increased since 2004.  If so, identify the evidence which shows when pain increased.  
(c).  Provide an opinion as to whether the Veteran's current symptoms of upper extremity disability are best described as mild, moderate, or severe incomplete paralysis, or complete paralysis.  Provide an opinion as to whether the Veteran's pain and incomplete paralysis increased in severity prior to November 3, 2009.  If there was an increase to more than mild impairment prior to that date, describe onset (month and year or year) of any increases in symptoms of peripheral neuropathy during the period from 2004 to November 3, 2009.  Discuss the Veteran's lay statements and testimony in the response to this question.  Explain the rationale for your answer to this question.  

If any requested opinion cannot be provided without resort to pure speculation, state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion. 

6.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any required action has not been completed, appropriate corrective action should be undertaken.  Adjudicate or readjudicate each claim remaining on appeal.  If any claim is not granted to the Veteran's satisfaction, send him and his representative Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


